Citation Nr: 0609196	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1972.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on September [redacted], 2002.  The autopsy report and VA opinion 
attribute death to acute ventricular arrythmia secondary to 
an acute ischemic myocardial event.  
 
3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The evidence of record does not demonstrate that an 
incident of the veteran's service was either the principal or 
contributory cause of his death.






CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In correspondence dated in February 2003, the RO advised the 
appellant of what the evidence must show to establish 
entitlement to death benefits.  The RO advised the appellant 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the appellant to provide any evidence in the 
appellant's possession that pertained to the claim or 
something to the effect that the appellant give VA everything 
she had that pertained to her claim.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103, 127 
(2005). 

The RO requested that the appellant send any information 
describing additional evidence that the appellant wanted VA 
to obtain on her behalf, or the evidence itself.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the appellant, and 
it would be legally proper to render a decision in the case 
without further notice under the regulation.  Mayfield, 19 
Vet. App. at 127.    

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  Service connection is being denied, thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with copies of the May 
2003 rating decision, August 2004 Statement of the Case 
(SOC), October 2005 Supplemental Statement of the Case 
(SSOC), and December 2005 SSOC.  Together, these documents 
provided the appellant with notice as to the evidence needed 
to substantiate her claim and the reasons for the decision.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the private medical records from Dr. M.B. and Dr. 
B.E. that the appellant requested.  The RO also obtained a VA 
opinion regarding the cause of death.  The National Personnel 
Records Management Center reported that the service medical 
records were not available.  The appellant submitted 
personnel service medical records in her possession.  A 
statement submitted by the appellant's representative, dated 
in December 2005, indicated that the appellant had no further 
argument to make.  The appellant has not made the RO or the 
Board aware of any other evidence relevant to her appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

The Certificate of Death indicated that the veteran died on 
September [redacted], 2002, of acute ventricular arrythmia due to or 
as a consequence of acute myocardial infarction.  The 
veteran's primary care physician, Dr. M.B., signed the 
Certificate of Death.    

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The veteran's service medical records include a report of the 
veteran's separation examination dated in October 1972.  In 
the report, the examiner noted a systolic ejection murmur 
functional in quality and character not considered disabling.  

Treatment records from private physician Dr. E.B., dated from 
April 1998 to November 2000, indicated that the veteran had a 
history of hypertension, hyperlipidemia, and tobacco use.  
The treatment records also indicated the veteran's family had 
a history of heart disease and that the veteran was taking 
Lipitor and Zocor for his conditions.

A treatment report from Dr. M.B., dated in August 2002, also 
listed a history of hypertension, hyperlipidemia, and tobacco 
use.  According to that report, the veteran had been smoking 
for thirty years, smoked one pack a day, and had tried 
unsuccessfully to quit.  After physical examination, Dr. M.B. 
noted normal heart sounds on auscultation.     

In the appellant's Appeal to the Board, dated in September 
2004, the appellant opined that the veteran's heart murmur 
diagnosed in service aided or lent assistance in the 
production of his death.  

In a statement dated in December 2005, the appellant 
submitted her own lay testimony that the veteran's family did 
not necessarily have a history of heart disease.  She 
supported this contention with her own lay testimony that the 
veteran's brother died from using cocaine and that the 
veteran's doctors did not know of this when considering his 
family history.  In her statement, the appellant also 
testified that the veteran did not smoke continuously after 
service and that he had actually quit for several years 
sometime between his separation in October 1972, and death in 
September 2002.  

The appellant submitted research materials pertaining to 
heart disease.  The first of two that she submitted described 
diagnosis methods for aortic dissections.  The second, 
explained how an arrythmia may cause death in some patients.   

The autopsy report, dated in January 2003, revealed coronary 
atherosclerosis with acute dissection of blood into the media 
of the aortic base at the origin of the left main coronary 
artery.  The dissection was also present about the left main 
coronary artery and into the proximal left anterior 
descending artery and one of its first oblique branches.  The 
examiner was unable to determine if the dissection began in 
the artery and went retrograde to the aorta, or began at the 
aorta and went into the coronary arterial walls.  The 
examiner did determine, however, that the obstruction 
resulted in clot formation within the residual lumen of the 
arteries and an acute ischemic event.  There was no 
indication of acute myocardial change, but with the degree of 
cardiomegaly present, the examiner opined, any ischemic 
challenge could result in fatal arrhythmia.  
  
A VA examiner, Dr. D.M., issued an opinion dated in August 
2005, as to whether it was at least as likely as not that the 
veteran's death resulted from the systolic ejection murmur 
noted in his separation physician examination report dated in 
October 1972.  The examiner based his opinion after reviewing 
the veteran's service medical records and claims file.  

First, the examiner concluded that the murmur, described in 
the claims file as being functional in quality and character, 
was of apparently no clinical significance.  The examiner 
also noted that the the report of Dr. M.B., performed in 
August 2002, indicated normal heart sounds on auscultation.  
Thus, the examiner opined, it was not clear that the systolic 
murmur noted on the veteran's separation examination report 
in 1972 was even of longstanding duration.

The examiner then concluded that it was less likely than not 
that the veteran's death was caused by or was in any way 
related to the systolic ejection murmur noted on his 
discharge physical examination, and thus was less likely than 
not related to his military service.  The examiner opined 
that it was more likely than not that the veteran's death as 
a result of ventricular arrhythmia secondary to an acute 
ischemic myocardial event was due to his longstanding smoking 
history, hypertension, hyperlipidemia, and family history.
 
Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.5(a), 3.312 (2005).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2005).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2005).  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.   

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2005).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2005).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.  

Analysis

In the opinion of Dr. D.M., it was less likely than not that 
the veteran's death was caused by or was in any way related 
to the systolic ejection murmur noted on his discharge 
physical examination, and thus was less likely than not 
related to his military service.  The examiner opined that it 
was more likely than not that the veteran's death as a result 
of ventricular arrhythmia secondary to an acute ischemic 
myocardial event was due to his longstanding smoking history, 
hypertension, hyperlipidemia, and family history.  The 
examiner's opinion, which was based on a review of the claims 
file, is persuasive in light of the entire record.

The appellant claims that the veteran's brother died from 
cocaine use and not from heart disease, and therefore, it was 
erroneous for the examiner to consider family history of 
heart disease as a factor in making his conclusion.  As 
noted, the veteran's medical records reflect that the 
veteran's father died from complications following bypass 
surgery.  Even if the veteran's brother did not die from 
heart disease, there is evidence of record to establish that 
the veteran's family had a history of heart disease.  Thus, 
the VA examiner's reliance on this factor as a contributing 
cause of death was not erroneous.  Moreover, this does not 
change the fact that there was no medical link to the 
veteran's heart murmur. 

The appellant also claims that the veteran quit smoking for 
several years at some point between his active duty and 
death, and that this information is not reflected in the 
medical records.  Regardless of whether the veteran did 
indeed quit smoking for some period of time as the appellant 
suggests, the record clearly reflects that the veteran smoked 
cigarettes for a substantial period of his life.  The Board 
finds that the VA examiner's reliance on this factor as a 
contributing cause of death was not erroneous. 

As for the research materials the appellant submitted, they 
do not address the particular facts of the veteran's 
cardiovascular disease and relevant medical history.  This 
information, in and of itself, is insufficient to establish 
the required causal relationship between the veteran's death 
and an incident of his military service.  Moreover, it is not 
even clear that the veteran had a heart murmur at the time of 
his death as indicated by Dr. D.M. 

While the appellant notes that there is a discrepancy between 
the cause of death noted on the Certificate of Death, and the 
findings noted in the autopsy report, this discrepancy does 
not causally link the veteran's heart murmur to the veteran's 
fatal arrhythmia.  The autopsy revealed that there was no 
indication of acute infarct of the myocardium as reported on 
the Certificate of Death, but that a dissection occurred 
resulting in an acute ischemic event.  According to the 
autopsy examiner, with the degree of cardiomegaly present, 
any ischemic challenge could result in fatal arrhythmia.  
Nothing in the autopsy report links the heart murmur to the 
fatal arrhythmia.  

As for the appellant's opinion on the cause of the veteran's 
death, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottviet v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the appellant is not a medical 
expert, her assertions of a relationship between the 
veteran's death and his service cannot constitute competent 
evidence of such a relationship.  Thus, the competent medical 
evidence of record shows that a systolic murmur was not 
either the principal or a contributory cause of the veteran's 
death.       
 
As the preponderance is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


